DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Application No. 14/131,507 filed January 8, 2014 now Patent No. 10,322,254; to PCT AU2012/000819 filed July 6, 2012; and to Provisional Application No. 61/505,711 filed July 8, 2011. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on September 13, 2019. As directed by the amendment: claims 1-20 been cancelled; and claims 21-40 have been added. Thus, claims 21-40 are presently pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Bowen on November 23, 2021.
The application has been amended as follows: 

Claims 27 and 36 are hereby cancelled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art Schulz et al. (U.S. Pub. No. 2008/0210241) discloses a respiratory mask comprising a patient interface structure (2; Fig. 1) configured to sealingly engage the face of the user; and an elbow and connector assembly (3, 4, 13, 18; Fig. 1, 4-6, 12) adapted to receive gases from a flow generator and deliver the gases to the patient interface structure (¶ 0032), the elbow and connector assembly comprising: a ring (13; Fig. 4-6, 12) attached to the patient interface, the ring comprising a plurality of vent slots (14; Fig. 4, 12, 14) extending through the ring (¶¶ 0032, 0034, 0036-0038, 0044-0045); and an elbow (3; Fig. 1) with a first end inserted into the sleeve and a second end opposite the first end and configured to be connected to an air delivery hose (¶ 0032).
Prior art Gallem et al. (U.S. Pub. No. 2003/0037788) discloses a respiratory mask comprising a patient interface structure (2; Fig. 1) configured to sealingly engage the face of the user; and an elbow and connector assembly (4, 7, 8; Fig. 3) adapted to receive gases from a flow generator (5; Fig. 1) and deliver the gases to the patient interface structure (¶ 0017), the elbow and connector assembly comprising: a ring (4; Fig. 4-6, 12) attached to the patient interface, the ring comprising a plurality of vent slots (7, 8; Fig. 2-3, 5) extending through the ring (Fig. 2-3, 5).
Busch et al. (U.S. Pub. No. 2006/0207599) discloses a patient interface system comprising a patient interface structure (20; Fig. 5) configured to sealingly engage the face of the user; and an elbow and connector assembly (22, 38, 52; Fig. 1-5) adapted to receive gases from a flow generator and deliver the gases to the patient interface structure (12; Fig. 1; ¶ 0038), the elbow and connector assembly comprising: a ring (52; Fig. 5) attached to the patient interface, the ring comprising a plurality of vent slots (60; Fig. 5) extending through the ring (¶ 0045); and an elbow (22; Fig. 1) with a first end inserted into the sleeve and a second end opposite the first end and configured to be connected to an air delivery hose (Fig. 1).
Schulz et al., Gallem et al., and Busch et al. alone or in combination fail to disclose or render obvious the elbow and connector assembly comprising: a sleeve configured so that inserting the sleeve 
Similar rational is applied to independent claim 31. 
Therefore, independent claims 21 and 31, and claims 22-26, 38-30, 32-35, and 37-40 by dependency, are rendered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785